AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


SERVFACES GMBH, a German limited                        AMENDED
liability company,                                     DEFAULT JUDGMENT
                                                       JUDGMENT IN A CIVILIN A CIVIL CASE
                                                                           CASE
                   Plaintiff,
         v.                                            Case Number: 2:19-cv-1906-APG-DJA
TED TRUONG, d/b/a The Truong, an
individual,

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
     judgment
that default    is hereby
             judgment      enteredentered
                        is hereby  in favorinoffavor
                                                plaintiff ServFaces
                                                     of plaintiff    GmbH and
                                                                  ServFaces   against
                                                                            GmbH      defendant
                                                                                 and against    Ted Truong.
                                                                                             defendant Ted
Truong as follows:
a. Statutory damages in the amount of $50,000.00;
b. Attorney’s fees in the amount of $9,345.00.
c. Costs pursuant to an appropriately filed Bill of Costs; and
d. Post-judgment interest on the principal sum of the judgment at the statutory rate
from the date of entry of the judgment until paid in full.




         2/20/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ J. Callo
                                                             Deputy Clerk
